Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-12 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2022. Claims 1-7, 13-16 and 19-20 are rejected below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving an identification of a target user, user location data indicating a location associated with the target user, prediction time data indicating a time of day and a day of the week for which a transportation service prediction is to be generated, and historical user data indicating a plurality of instances of the target user using a transportation service in association with a place, the historical user data indicating a corresponding time of day and a corresponding day of the week for each one of the plurality of instances of the target user using the transportation service; generating the transportation service prediction for the target user based on the identification of the target user, the user location data, the prediction time data, and the historical user data using a prediction model, the transportation service prediction indicating a probability that the target user will request the transportation service in association with the place for the time of day and the day of the week indicated by the prediction time data; and causing a notification to be displayed  to the target user based on the transportation service prediction for the target user, the notification indicating a recommended use of the transportation service in association with the place for the time of day and the day of the week indicated by the prediction time data, and the notification comprising a selectable user interface element configured to enable the target user to submit an electronic request for the transportation service in association with the place for the time of day and the day of the week indicated by the prediction time data.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (sales and business relations). That is, other than reciting “processors” and “machine storage medium” nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “receiving”, “generating” and “causing” in the context of this claim encompasses the user to manually determine a user’s desire for a transportation service and determine all the metrics for the service based on historical data. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “processor”, “computing device” and a “machine storage medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 19 and 20 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-18 further describe the identified abstract idea. In addition, the limitations of claims 2, 4-5 and 15 define how the transportation service is determined for a user which further describes the abstract idea. The generic computer component of claims 3, 6-7, 13-14 and 16 (database, interface, computing device and computing system) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 13-14 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simoudis (U.S. Patent Application Publication No. 2020/0363220).

As to claims 1, 19 and 20, Simoudis teaches a method, a system and a machine storage medium comprising:
receiving an identification of a target user, user location data indicating a location associated with the target user, prediction time data indicating a time of day and a day of the week for which a transportation service prediction is to be generated, and historical user data indicating a plurality of instances of the target user using a transportation service in association with a place, the historical user data indicating a corresponding time of day and a corresponding day of the week for each one of the plurality of instances of the target user using the transportation service; (para 46, 54, 81 and 85, show that the system accesses historical data of a user in order to determine a transportation service)
generating the transportation service prediction for the target user based on the identification of the target user, the user location data, the prediction time data, and the historical user data using a prediction model, the transportation service prediction indicating a probability that the target user will request the transportation service in association with the place for the time of day and the day of the week indicated by the prediction time data; (para 46-48, 52 and 64) 
causing a notification to be displayed on a computing device of the target user based on the transportation service prediction for the target user, the notification indicating a recommended use of the transportation service in association with the place for the time of day and the day of the week indicated by the prediction time data, and the notification comprising a selectable user interface element configured to enable the target user to submit an electronic request for the transportation service in association with the place for the time of day and the day of the week indicated by the prediction time data.(para 77-78 and 103, the system displays (i.e. causing a notification) the transportation service or the offer on the users computing device)
As to claim 2, Simoudis teaches the computer-implemented method of claim 1 as discussed above. 
Simoudis further teaches:
identifying a plurality of candidate service clusters, each one of the candidate service clusters being defined by a corresponding service configuration, the corresponding service configuration comprising an origin location, a destination location, a window of time, a day of the week, and a type of transportation service, and each one of the candidate service clusters being identified based on a determination that a reference user of the networked computer system used the networked computer system in accordance with the corresponding service configuration in a number of service instances that satisfies a repeat criteria; (para 85, 89 and fig. 3, show that the system generates multiple transportation plans for a user)
obtaining training data comprising, for each one of the plurality of candidate service clusters, a corresponding record of how often the reference user used the network computer system in accordance with the corresponding service configuration and historical user data of the reference user indicating a plurality of instances of the reference user using the transportation service, the historical user data of the reference user indicating a corresponding time of day and a corresponding day of the week for each one of the plurality of instances of the reference user using transportation service; (para 65-68, 85 and 89)
training the prediction model with the training data using a machine learning algorithm. (para 61, 65-68 and 85)
As to claim 3, Simoudis teaches the computer-implemented method of claim 1 as discussed above. 
Simoudis further teaches:
wherein the location associated with the target user comprises a current location of the target user determined based on a current location of the computing device of the target user. (para 101, 103-104)
As to claim 4, Simoudis teaches the computer-implemented method of claim 1 as discussed above. 
Simoudis further teaches:
wherein the transportation service comprises transportation of a person or transportation of one or more goods. (para 52 and 64)
As to claim 5, Simoudis teaches the computer-implemented method of claim 1 as discussed above. 
Simoudis further teaches:
wherein the prediction model is selected from a group of models consisting of a logistic regression model, a decision tree model, a bagging model, a boosting model, and an ensemble model. (para 47, 92 and 97)
As to claim 13, Simoudis teaches the computer-implemented method of claim 1 as discussed above.
Simoudis further teaches:
wherein the selectable user interface element of the notification is configured to, in response to its selection, automatically configure the electronic request for the transportation service. (para 47)
As to claim 14, Simoudis teaches the computer-implemented method of claim 1 as discussed above.
Simoudis further teaches:
wherein the location associated with the target user comprises a destination location to which the target user was transported using the transportation service of the networked computer system, the generating of the transportation service prediction for the target user being further based on a profile of the destination location stored in a database. (para 103)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Simoudis (U.S. Patent Application Publication No. 2020/0363220) in view of Spielman et al. referred herein as Spielman (U.S. Patent Application Publication No. 2021/0192420).

As to claim 6, Simoudis teaches all the limitations of claim 1 as discussed above. 
Simoudis further teaches:
wherein, the generating the transportation service prediction comprises using the prediction model to generate the probability that the target user will request the transportation service in association with the place for the time of day and the day of the week indicated by the prediction time data; (para 91-92, show that the system determines the pattern of a user and generates transportation service accordingly)
Simoudis does not teach:
the causing the notification to be displayed on the computing device of the target user comprises determining that the generated probability satisfies a probability threshold value; the causing the notification to be displayed on the computing device of the target user is further based on the determination that the generated probability satisfies the probability threshold value.
However, Spielman teaches:
the causing the notification to be displayed on the computing device of the target user comprises determining that the generated probability satisfies a probability threshold value; the causing the notification to be displayed on the computing device of the target user is further based on the determination that the generated probability satisfies the probability threshold value.(para 123, 124 and fig. 27-28)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to notify the user based on the probability value in Simoudis as taught by Spielman. Motivation to do so comes from the knowledge well known in the art that doing so would accurately determine the user’s need for a transportation rather than notifying the user randomly. 
As to claim 7, Simoudis teaches all the limitations of claim 1 as discussed above.
Simoudis does not teach:
wherein the causing the notification to be displayed on the computing device of the target user is further based on a determination that the target user has not requested the transportation service via the networked computer system within a predetermined amount of time of a current time.
However, Spielman teaches:
wherein the causing the notification to be displayed on the computing device of the target user is further based on a determination that the target user has not requested the transportation service via the networked computer system within a predetermined amount of time of a current time. (para 123, 124 and fig. 27-28)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to notify the user based on a period of time in Simoudis as taught by Spielman. Motivation to do so comes from the knowledge well known in the art that doing so would accurately determine the user’s need for a transportation rather than notifying the user randomly.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Simoudis (U.S. Patent Application Publication No. 2020/0363220) in view of Kwatra et al. referred herein as Kwatra (U.S. Patent Application Publication No. 2019/0171988).

As to claim 15, Simoudis teaches all the limitations of claim 14 as discussed above.
Simoudis does not teach:
wherein the profile of the destination location includes an amount of time representing how long people stay at the destination location after arriving at the destination location.
However, Kwatra teaches:
wherein the profile of the destination location includes an amount of time representing how long people stay at the destination location after arriving at the destination location. (para 67, 69 and 70, show that the profile includes information about the time the user leaves to and from work (i.e. destination location))
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine the amount of time the user spends at a location in Simoudis as taught by Kwatra. Motivation to do so comes from the knowledge well known in the art that determining the amount of time the users spend at a location would accurately determine when does the user need the transportation service which would make the system user friendly. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Simoudis (U.S. Patent Application Publication No. 2020/0363220) in view of Kwatra et al. referred herein as Kwatra (U.S. Patent Application Publication No. 2019/0171988), further in view of Spielman et al. referred herein as Spielman (U.S. Patent Application Publication No. 2021/0082075).

As to claim 16, Simoudis in view of Kwatra teach all the limitations of claim 15 as discussed above. 
Simoudis and Kwatra do not teach:
wherein the amount of time comprises a statistical measurement of time calculated based on corresponding amounts of time that reference users of the networked computer system stayed at the destination location, each one of the corresponding amounts of time being determined based on a corresponding drop-off time at which the corresponding reference user was dropped off at the destination location via the transportation service of the networked computer system and a corresponding pick-up time at which the corresponding reference user was picked up at the destination location via the transportation service of the networked computer system.
However, Spielman teaches:
wherein the amount of time comprises a statistical measurement of time calculated based on corresponding amounts of time that reference users of the networked computer system stayed at the destination location, each one of the corresponding amounts of time being determined based on a corresponding drop-off time at which the corresponding reference user was dropped off at the destination location via the transportation service of the networked computer system and a corresponding pick-up time at which the corresponding reference user was picked up at the destination location via the transportation service of the networked computer system. (para 28)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine the amount of time the user spends at a location in Simoudis in view of Kwatra as taught Spielman. Motivation to do so comes from the knowledge well known in the art that determining the amount of time the users spend at a location would accurately determine when does the user need the transportation service which would make the system user friendly.



	
					   Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628